Title: To James Madison from David Holmes, 28 July 1814 (Abstract)
From: Holmes, David
To: Madison, James


        § From David Holmes. 28 July 1814, Washington, Mississippi Territory. “I transmit to you the proceedings of the House of Representatives of this Territory relative to the nomination of persons, quali[fi]ed to be members of the Legislative Council. Of the ten persons nominated I recommend the following five to be commissioned towit”
        List of names follows: James Titus, Thomas Barnes, Nathaniel A. Ware, Howell W. Runnels, and Joseph Carson.
        “From what I have casually understood, it is possible that an attempt may be made to induce you to exclude Mr. Ware. With this Gentleman I am acquainted and know him to be well qualified to fill the appointment, His talents are of a superior grade, and his integrity unquestionable.
        “An error must have been made in dating the last general commission, that issued for the Legislative council; it bears date on the 26th. December 1809: The nomination was made in July 1809, and the commission came to hand about the last of S[e]ptember; in November (of the same Year) the Legislature met when the newly appointed members of the council took their seats. I presume the commission should have been dated in september, as the time of service is limited to five years. Our Legislature will meet on the first monday of November next, when it is expected that the persons you may select from the enclosed nomination, will be entitled to their seats. The error can be corrected by revoking the old appointments as soon as the new commission is issued.”
      